DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 24 February, 2021. The amendments to the claims, specification, and drawings have been entered. 
Accordingly, claims 1, 3-6, and 8-20 remain pending, wherein claims 2 and 7 are now cancelled and claims 19-20 are withdrawn from further consideration (see Examiner’s Response to Applicant’s Restriction/Election with traverse arguments).
Replacement drawings were received on 24 February, 2021.  These drawings are acceptable. In addition, specification amendments were filed on 24 February, 2021. Particularly, the replacement drawings and specification amendments correct the objections set forth in the Non-Final office action mailed on 25 November, 2021. The Examiner acknowledges that no new matter has been incorporated into either the specification or the drawings, and the objections set forth within the Non-Final office action mailed on 25 November, 2021 are withdrawn.

Election/Restrictions
Applicant's election with traverse of invention I (directed to claims 1, 3-6, and 8-18, in view of Applicant’s amendments which cancel claims 2 and 7) in the reply filed on 24 February, 2021 is acknowledged.  The traversal is on the ground(s) that “there is no significant search or examination burden to examine all of the claims 1-20 together. Many of the elements of claims 1-18 are also included in claims 19-20, thus there such that a search of the features of claims 1-18 will result in a search of the features of claims 19-20. As a general matter, references that disclose heat exchangers often also disclose the methods for manufacturing those heat exchangers, thus, there is no serious search burden to search the features of claims 19-20 along with the features of claims 1-18”.  This is not found persuasive because under U.S. restriction practice between an apparatus and a method of manufacture (process of making and product made) the test for appropriate restriction relies upon whether the inventions are independent or distinct from one another. In doing so, this can be shown if either or both of the following can be shown: (1) the process as claimed can be made by another and materially different product or (2) the product as claimed can be made by another materially different process. See MPEP § 806.05(f). This was discussed and shown at pages 2-3 of the Non-Final office action mailed on 25 November, 2020. Applicant, other than broadly stating the inventions contain many shared features, does not point to how the heat exchanger of claims 1-18, now claims 1, 3-6 and 8-18, is required to be made by the process defined in claims 19-20, such as through claim limitations which provide all features required by one invention (apparatus/product or method of manufacture/process of making) being required by the other invention or the like which provide the apparatus/product must be made by the method of manufacture/process of making.  As noted by the Examiner, there are features which are mutually exclusive between the method of manufacture (process of making) and the apparatus (product made), at least through the definition of the inventions within their respective independent claims 1 and 19, such that the product can be made by a materially different process which does not include or require the features/method steps explicitly recited by the process of making and further the process of making can make a materially different product.  For this apparatus/product and method of manufacture/process of making) have one or more of the following:
(a) Separate classification which can be shown by each invention having attained recognition in the art as a separate subject for inventive effort, and also a separate field of search (patents need not be cited);
(b) Separate status in the art when they are classifiable together which can be shown by the recognition of separate inventive effort by inventors, may be shown by citing patents which are evidence of such separate status, and also of a separate field of search; and/or
(c) A different field of search which can be shown by the necessity to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different main groups/sub-groups or electronic resources, or employing different search queries), even though the inventions are classified together (patents need not be cited).
See MPEP§ 803 II, 803.02, 806.05, 808.02. This showing and explanation was given at pages 2 and 3, wherein page 2 shown separate classification of the method of manufacture of heat exchangers and heat exchangers from one another, in addition to page 3 explaining different fields of search which are not likely to result in the finding pertinent prior art for both the method of manufacture and the apparatus.  For this, there is a serious search burden and in combination with the establishment of distinctness between the inventions, restriction is appropriate.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the third section is triangular with three side edges, wherein one of the three side edges of the third section is on the fifth side, and extends along an entire length of the sixth side, and wherein another of the three side edges of the third section is on the fourth side”, which renders the claim indefinite. First, it is not possible based on the positioning of the fifth and sixth sides relative to the first through third sides and each other to enable a third section to be on the fifth side and extending along the sixth side, while a subsequent side is along the fourth side.  First, how can the same side of a triangle, with the sides as designated within the claim, be on two different sides of the heat exchanger? It is evident that the fifth and sixth sides are two separate entities, but it is unclear how this would be possible. Second, in an alternative interpretation, how would it be possible that the triangle is on the fourth side and fifth side, but then also on the sixth side, when the sixth and fifth sides are between first and second and third and fourth sides, causing the sixth and fifth sides to be separated from one another (otherwise they would be the same side)?  Due to this, the claim is indefinite and one having ordinary skill within the art would not be apprised of the metes and bounds of the claimed invention. For examination purposes, it is being construed that the claim limitation recites wherein the third section is triangular with three side edges, wherein one of the three side edges of the third section is on the fifth side, and extends along an entire length of the fifth side, and wherein another of the three side edges of the third section is on the fourth side.
Claims 3-6 and 8-10 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 10-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAWSON (US 3,759,323 – published 18 September, 1973).
As to claim 1 (as interpreted for examination in the rejection of claim 1 under 35 U.S.C. 112(b)), DAWSON discloses a heat exchanger (abstract, line 1; col.1, lines 4-10; col.2, line 4-27) comprising:
a first side of the heat exchanger opposite a second side of the heat exchanger (see annotated figure 1 wherein the first and second sides are being interpreted as the top and bottom sides of the heat exchanger);
a third side of the heat exchanger extending from the first side of the heat exchanger to the second side of the heat exchanger, and extending in a lengthwise dimension (see annotated figure 1 wherein the third side extends at least in a thickness direction between the first and second sides, top and bottom, and is shown to have a length in the lengthwise direction);
a fourth side of the heat exchanger extending from the first side of the heat exchanger to the second side of the heat exchanger, and extending in the lengthwise dimension (see annotated figure 1 wherein the fourth side extends at least in a thickness direction between the first and second sides, top and bottom, and is shown to have a length in the lengthwise direction), wherein the fourth side of the heat exchanger is longer in the lengthwise dimension than the third side of the heat exchanger (annotated figure 1, in view of col.2, lines 11-14, wherein the central section of the plates of the designated fourth side would be the same length as the third side, but the fourth side includes additional side portions of the plates which cause the length to be greater than the third side), and the fourth side of the heat exchanger is parallel to the third side of the heat exchanger (see annotated figure 1, in view of col.2, lines 11-14, wherein at least the central section of the fourth side is parallel to the third side by nature of it being sides of a rectangular section of the plates as described);
a fifth side of the heat exchanger extending from the first side of the heat exchanger to the second side of the heat exchanger, wherein the fifth side of the heat exchanger extends from the third side of the heat exchanger to the fourth side of the heat exchanger (see annotated figure 1 wherein the fifth side extends at least in a thickness direction between the first and second sides, top and bottom, and further extends between the designated third and fourth sides); 
a sixth side of the heat exchanger extending from the first side of the heat exchanger to the second side of the heat exchanger, wherein the sixth side of the heat exchanger extends from the third side of the heat exchanger to the fourth side of the heat exchanger see annotated figure 1 wherein the sixth side extends at least in a thickness direction between the first and second sides, top and bottom, and further extends between the designated third and fourth sides)
a first layer (layer formed within plate 6, but note that either plates 2 or 6 could be used for the first layer as several plates stacked together could be used as described in col.2, lines 24-27) comprising a first plurality of passages (col.3, lines 45-65, wherein the first passages are formed between 110 and 112 for a gas flow between the dimples or thimbles and fins, col.2, lines 7-10 and 36-38), wherein each passage extends from the fifth side of the heat exchanger to the sixth side of the heat exchanger (see annotated figure 1,wherein the first passages would extend from at least 110 to 112 in plate 6, so as to extend from the designated fifth side to the designated sixth side); and
a second layer (layer formed within plate 8, but note that either plates 4 or 8 could be used for the second layer as numerous plates stacked together could be used as describe in col.2, lines 24-27) comprising:
a second plurality of passages (col.3, lines 45-65, wherein the second passages are formed between inlet and outlet, 104/106, for air flow between the dimples or thimbles and fins, col.2, lines 7-10 and 36-38), wherein each passage of the second plurality of passages extends from the third side of the heat exchanger to the fourth side of the heat exchanger (see annotated figure 1, wherein the second passages would extend along the inlet and outlet sections from the fourth to third sides and further wherein the central section of plate is provided channels which have a width extending between the third and fourth sides);
a first section, wherein the second plurality of passages extend in a first direction in the first section (see annotated figure 1, wherein in the first section, at least a portion of the central rectangular section of plate 8, is provided with a meandering back and forth fluid flow along the corrugations, col.2, lines 7-10);
a second section, wherein the second plurality of passages extend in a second direction in the second section, and wherein the first direction is angled relative to the second direction (see annotated figure 1, wherein the second section, at least one of the triangular-shaped zones, is provided with a fluid flow in a second direction that is angled, based on the flow arrow of the air, to the first section’s first direction); and
a third section, wherein the second plurality of passage extend in a third direction in the third section, wherein the third direction is angled relative to the first direction and the second direction(see annotated figure 1, wherein the third section, at least the other triangular-shaped zone, is provided with a fluid flow in a third direction that is angled, based on the flow arrow of the air, to the first section’s first direction and second section’s second direction),
wherein the first section comprises a base edge on the third side that extends along an entire length of the third side (see annotated figure 1, wherein the first section is defined by at least a portion of the central rectangular section of plate 8 which includes being along the entire length of the third side),
wherein the second section is triangular with three side edges, wherein one of the three side edges of the second section is on the sixth side and extends along an entire length of the sixth side, and wherein another of the three side edges of the second section is on the fourth side (see annotated figure 1, wherein the second section is defined by one of the triangular sections, which extends along the length of the entire sixth side and further has another side at the fourth side), and
wherein the third section is triangular with three side edges, wherein one of the three side edges of the third section is on the fifth side and extends along an entire length of the fifth side, and wherein another of the three side edges of the third section is on the fourth side (see annotated figure 1, wherein the third section is defined by the other triangular section, which extends along the length of the entire fifth side and further has another side at the fourth side).

    PNG
    media_image1.png
    1097
    1545
    media_image1.png
    Greyscale

Annotated Figure 1 of DAWSON

As to claim 3, DAWSON discloses the heat exchanger of claim 1 (see rejection of claim 1) further comprising:
a first partition sheet (base of plate 4), wherein the first partition sheet forms a top of the first layer (see annotated figure 1, wherein base of plate 4 would form the top of the first layer defined by the structure formed within plate 6);
a second partition sheet (base of plate 8), wherein the second partition forms a bottom of the second layer (see annotated figure 1, wherein base of plate 8 would form the bottom of the second layer defined by the structure formed within plate 8); and
a third partition sheet (base of plate 6), wherein the third partition sheet is between the first layer and the second layer (see annotated figure 1,wherein base of plate 6 is between the first layer formed within the plate 6 and the second layer formed within the plate 8).

As to claim 4, DAWSON discloses the heat exchanger of claim 3 (see rejection of claim 3) further comprising:
a first closure bar (30) at the third side and extending a full length of the third side (see annotated figure 1),wherein the first closure bar is between the first partition sheet and the third partition sheet (see annotated figure 1,in view of the partitions defined by claim 3);
a second closure bar (32) at the fourth side and extending a full length of the fourth side (see annotated figure 1), wherein the second closure bar is between the first partition sheet and the third partition sheet (see annotated figure 1,in view of the partitions defined by claim 3);
a third closure bar (edge of 26 at fifth side) at the fifth side and extending a full length of the fifth side (see annotated figure 1),wherein the third closure bar is between the third partition sheet and the second partition sheet (see annotated figure 1,in view of the partitions defined by claim 3); and
a fourth closure bar (edge of 26 at sixth side) at the sixth side and extending a full length of the sixth side (see annotated figure 1), wherein the fourth closure bar is between the third partition sheet and the second partition sheet (see annotated figure 1,in view of the partitions defined by claim 3).

As to claim 5, DAWSON discloses the heat exchanger of claim 1 (see rejection of claim 1), wherein the first section is triangular with the base edge and two side edges (see annotated figure 1A)

    PNG
    media_image2.png
    1097
    1545
    media_image2.png
    Greyscale

Annotated Figure 1A (interpretation of claim 5)
As to claim 6, DAWSON discloses the heat exchanger of claim 1 (see rejection of claim 1), wherein the first section is triangular with the base edge and two side edges (see annotated figure 1B).

    PNG
    media_image3.png
    1097
    1545
    media_image3.png
    Greyscale

Annotated Figure 1B (interpretation of claim 6)

As to claim 10, DAWSON discloses the heat exchanger of claim 1 (see rejection of claim 1), wherein the second plurality of passages in the second section of the second layer is parallel to the sixth side (see annotated figure 1, wherein the second passages within the second section are provided in a parallel manner to the sixth side) and the second plurality of passages in the first section are orthogonal to the third side (see annotated figure 1, wherein the second passages within the first section are orthogonal in width direction to the third side). 

As to claim 11, DAWSON discloses a heat exchanger (abstract, line 1; col.1, lines 4-10; col.2, line 4-27) comprising:
a first side of the heat exchanger opposite a second side of the heat exchanger (see annotated figure 1C wherein the first and second sides are being interpreted as the top and bottom sides of the heat exchanger);
a third side of the heat exchanger extending from the first side of the heat exchanger to the second side of the heat exchanger, and extending in a lengthwise dimension (see annotated figure 1C wherein the third side extends at least in a thickness direction between the first and second sides, top and bottom, and is shown to have a length in the lengthwise direction);
a fourth side of the heat exchanger extending from the first side of the heat exchanger to the second side of the heat exchanger, and extending in the lengthwise dimension (see annotated figure 1C wherein the fourth side extends at least in a thickness direction between the first and second sides, top and bottom, and is shown to have a length in the lengthwise direction), wherein the fourth side of the heat exchanger is longer in the lengthwise dimension than the third side of the heat exchanger (annotated figure 1C, in view of col.2, lines 11-14, wherein the central section of the plates of the designated fourth side would be the same length as the third side, but the fourth side includes additional side portions of the plates which cause the length to be greater than the third side), and the fourth side of the heat exchanger is parallel to the third side of the heat exchanger (see annotated figure 1C, in view of col.2, lines 11-14, wherein at least the central section of the fourth side is parallel to the third side by nature of it being sides of a rectangular section of the plates as described);
a fifth side of the heat exchanger extending from the first side of the heat exchanger to the second side of the heat exchanger, wherein the fifth side of the heat exchanger extends from the third side of the heat exchanger to the fourth side of the heat exchanger (see annotated figure 1C, wherein the fifth side extends at least in a thickness direction between the first and second sides, top and bottom, and further extends between the designated third and fourth sides); 
a sixth side of the heat exchanger extending from the first side of the heat exchanger to the second side of the heat exchanger, wherein the sixth side of the heat exchanger extends from the third side of the heat exchanger to the fourth side of the heat exchanger see annotated figure 1C, wherein the sixth side extends at least in a thickness direction between the first and second sides, top and bottom, and further extends between the designated third and fourth sides)
a first layer (layer formed within plate 6, but note that either plates 2 or 6 could be used for the first layer as several plates stacked together could be used as described in col.2, lines 24-27) comprising a first plurality of passages (col.3, lines 45-65, wherein the first passages are formed between 110 and 112 for a gas flow between the dimples or thimbles and fins, col.2, lines 7-10 and 36-38), wherein each passage extends from the fifth side of the heat exchanger to the sixth side of the heat exchanger (see annotated figure 1C, wherein the first passages would extend from at least 110 to 112 in plate 6, so as to extend from the designated fifth side to the designated sixth side); and
a second layer (layer formed within plate 8, but note that either plates 4 or 8 could be used for the second layer as numerous plates stacked together could be used as describe in col.2, lines 24-27) comprising:
a second plurality of passages (col.3, lines 45-65, wherein the second passages are formed between inlet and outlet, 104/106, for air flow between the dimples or thimbles and fins, col.2, lines 7-10 and 36-38), wherein each passage of the second plurality of passages extends from the third side of the heat exchanger to the fourth side of the heat exchanger (see annotated figure 1C, wherein the second passages would extend along the inlet and outlet sections from the fourth to third sides and further wherein the central section of plate is provided channels which have a width extending between the third and fourth sides);
a first section, wherein the second plurality of passages extend in a first direction in the first section (see annotated figure 1C, wherein in the first section, is at least a portion of the combination of one of the triangular sections and central rectangular section of plate 8, which is provided with a meandering back and forth fluid flow along the corrugations and flow direction from fourth side to third side, col.2, lines 7-10); and
a second section adjacent to the first section (see annotated figure 1C, wherein the second section is the other triangular section of the plate 8), wherein the second section comprises three edges that form a triangle, wherein one of the three edges of the second section is at the fourth die of the heat exchanger an another of the three edges of the second section is at the sixth side (see annotated figure 1C which provides the positioning of the edges to the fourth and sixth sides), wherein the second plurality of passages extends in a second direction in the second section, and wherein the first direction is angled relative to the second direction (see annotated figure 1C, wherein the second section, the triangular-shaped zones, is provided with a fluid flow in a second direction that is angled, based on the flow arrow of the air, to the first section’s first direction).

    PNG
    media_image4.png
    1097
    1545
    media_image4.png
    Greyscale

Annotated Figure 1C
As to claim 12, DAWSON discloses the heat exchanger of claim 11 (see rejection of claim 11), wherein the first section comprises a first plurality of fins extending in the first section (col.3, lines 45-65, wherein the first section includes dimples or thimbles and fins, col.2, lines 7-10 and 36-38), and the second section comprises a second plurality of fins extending in the section direction (col.3, lines 45-65, wherein the first section includes dimples or thimbles; see annotated figure 1C wherein the fins are provided along the direction of the flow), and wherein the first plurality of fins and the second plurality of fins form the second plurality of passages (airflow passages are formed between the fins of the first and second sections to provide the plurality of second passages).

As to claim 13, DAWSON discloses the heat exchanger of claim 11 (see rejection of claim 11) further comprising:
a first partition sheet (base of plate 4), wherein the first partition sheet forms a top of the first layer (see annotated figure 1A, wherein base of plate 4 would form the top of the first layer defined by the structure formed within plate 6);
a second partition sheet (base of plate 8), wherein the second partition forms a bottom of the second layer (see annotated figure 1A, wherein base of plate 8 would form the bottom of the second layer defined by the structure formed within plate 8); 
a third partition sheet (base of plate 6), wherein the third partition sheet is between the first layer and the second layer (see annotated figure 1A,wherein base of plate 6 is between the first layer formed within the plate 6 and the second layer formed within the plate 8);
a first closure bar (30) at the third side and extending a full length of the third side (see annotated figure 1A),wherein the first closure bar is between the first partition sheet and the third partition sheet (see annotated figure 1A,in view of the partitions defined by claim 3);
a second closure bar (32) at the fourth side and extending a full length of the fourth side (see annotated figure 1A), wherein the second closure bar is between the first partition sheet and the third partition sheet (see annotated figure 1A,in view of the partitions defined by claim 3);
a third closure bar (edge of 26 at fifth side) at the fifth side and extending a full length of the fifth side (see annotated figure 1A),wherein the third closure bar is between the third partition sheet and the second partition sheet (see annotated figure 1A,in view of the partitions defined by claim 3); 
a fourth closure bar (edge of 26 at sixth side) at the sixth side and extending a full length of the sixth side (see annotated figure 1A), wherein the fourth closure bar is between the third partition sheet and the second partition sheet (see annotated figure 1A,in view of the partitions defined by claim 3); and
wherein the first plurality of fins and the second plurality of fins are between the third partition sheet and second partition sheet (fins would be between the base of plate 8 and the base of plate 6,such that the fins along the second flow path formed within plate 8 are between these partition sheets).

As to claim 14, DAWSON discloses the heat exchanger of claim 11 (see rejection of claim 11), wherein the first section is a trapezoid that extends from the third side to the fourth side and comprises a base edge disposed on the third side and extending an entire length of the third side (see annotated figure 1D).


    PNG
    media_image5.png
    1097
    1545
    media_image5.png
    Greyscale

Annotated Figure 1D (interpretation of claim 14)

As to claim 15, DAWSON discloses the heat exchanger of claim 11 (see rejection of claim 11), wherein the first section is triangular with a base edge and two side edges (triangular section shown in annotated figure 1D), wherein the base edge of the first section is on the third side and extends along an entire length of the third side (see annotated figure 1D).


    PNG
    media_image6.png
    1097
    1545
    media_image6.png
    Greyscale

Annotated Figure 1E (interpretation of claim 15)

As to claim 18, DAWSON discloses the heat exchanger of claim 11 (see rejection of claim 11), wherein the second plurality of passages in the second section of the second layer is parallel to the sixth side (see annotated figure 1, wherein the second passages within the second section are provided in a parallel manner to the sixth side) and the second plurality of passages in the first section are orthogonal to the third side and the fourth side (see annotated figure 1, wherein the second passages within the first section are orthogonal in width direction to the third side and fourth side). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over DAWSON (US 3,759,323 – published 18 September, 1973), in view of MASON (US 3,613,782).
As to claims 8 and 9,  DAWSON discloses the heat exchanger of claim 1 (see rejection of claim 1), wherein each passage of the first plurality of passages in the first layer comprises and inlet and outlet on either the fifth or sixth sides (inlet/outlets 110 and 112, wherein whether the opening is an inlet or outlet depends on the operation of the heat exchanger and fluid flow direction, which is intended use of the heat exchanger, such that either 110 or 112 could be provided as an inlet or outlet which are disposed on the fifth and sixth sides), and wherein each passage of the second plurality of passages in the second layer comprises the inlet and outlets on the fourth side (34/36 are on the fourth side, wherein whether the opening is an inlet or outlet depends on the operation of the heat exchanger and fluid flow direction, which is intended use of the heat exchanger, such that either 34 or 36 could be provided as an inlet or outlet which are disposed on the fourth side).
However, DAWSON does not disclose wherein the inlet or outlet of the second plurality of passages is on the third side.
MASON, however, teaches a heat exchanger (abstract, lines 1-3; col.1, lines 4-6), which are provided with plates (heat exchanger shown in figure 8 with plates 108 and 110 or heat exchanger of figures 6/7 with plates 36’ and 58’) that comprise different flow passages (figures 6-8, different flow passages within the different plate sections). MASON teaches a heat exchanger design (figure 8) which is similar to that of DAWSON, but also teaches an equivalent design (figures 6 and 7) which provides a similar effect to improve counterflow heat exchangers which reduces the pressure drop through the cross-flow sections of the heat exchanger without reducing the counterflow nature of the heat exchanger or introducing excessive pressure drops elsewhere in the heat exchanger (col.1, lines 37-41; col.3, lines 40-45). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. counterflow heat exchangers which can have a Z-flow design in at least one of the plates or a U-flow design in at least one of the plates, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. achieving the reduction in pressure drop of the fluid in previously high pressure drop sections of the heat exchanger without significantly decreasing the counterflow nature of the heat exchanger or excessively increasing the pressure drop in other sections of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify DAWSON, by trying to adjust the plate of at least 8 to provide that the fluid flow is modified from a U-shaped flow to a Z-shaped flow pattern that enables an inlet/outlet to be disposed on opposite third and fourth sides of the plate, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

As to claims 16 and 17,  DAWSON discloses the heat exchanger of claim 11 (see rejection of claim 11) wherein each passage of the first plurality of passages in the first layer comprises and inlet and outlet on either the fifth or sixth sides (inlet/outlets 110 and 112, wherein whether the opening is an inlet or outlet depends on the operation of the heat exchanger and fluid flow direction, which is intended use of the heat exchanger, such that either 110 or 112 could be provided as an inlet or outlet which are disposed on the fifth and sixth sides), and wherein each passage of the second plurality of passages in the second layer comprises the inlet and outlets on the fourth side (34/36 are on the fourth side, wherein whether the opening is an inlet or outlet depends on the operation of the heat exchanger and fluid flow direction, which is intended use of the heat exchanger, such that either 34 or 36 could be provided as an inlet or outlet which are disposed on the fourth side).
However, DAWSON does not disclose wherein the inlet or outlet of the second plurality of passages is on the third side.
MASON, however, teaches a heat exchanger (abstract, lines 1-3; col.1, lines 4-6), which are provided with plates (heat exchanger shown in figure 8 with plates 108 and 110 or heat exchanger of figures 6/7 with plates 36’ and 58’) that comprise different flow passages (figures 6-8, different flow passages within the different plate sections). MASON teaches a heat exchanger design (figure 8) which is similar to that of DAWSON, but also teaches an equivalent design (figures 6 and 7) which provides a similar effect to improve counterflow heat exchangers which reduces the pressure drop through the cross-flow sections of the heat exchanger without reducing the counterflow nature of the heat exchanger or introducing excessive pressure drops elsewhere in the heat exchanger (col.1, lines 37-41; col.3, lines 40-45). 
Therefore, when there are a finite number of identified, predictable solutions, i.e. counterflow heat exchangers which can have a Z-flow design in at least one of the plates or a U-flow design in at least one of the plates, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. achieving the reduction in pressure drop of the fluid in previously high pressure drop sections of the heat exchanger without significantly decreasing the counterflow nature of the heat exchanger or excessively increasing the pressure drop in other sections of the heat exchanger, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify DAWSON, by trying to adjust the plate of at least 8 to provide that the fluid flow is modified from a U-shaped flow to a Z-shaped flow pattern that enables an inlet/outlet to be disposed on opposite third and fourth sides of the plate, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Response to Arguments
Applicant's arguments filed 24 February, 2021 with regards to the Election/Restriction requirement have been fully considered but they are not persuasive. See Examiner’s reasons for maintaining the Restriction/Election requirement above.
Applicant’s arguments, see pages 15-16, filed 24 February, 2021, with respect to the rejection(s) of claims 4, 7-9, 13, and 16-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1, which include indefinite language in newly presented limitations related to the third section of the second layer (see rejection of at least claim 1 under 35 U.S.C. 112(b) presented herein).
Applicant’s arguments with respect to claims 1, 3-6, and 8-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, Applicant argues against MASON (see pages 16-21 of Applicant’s Remarks/Amendments) with regards to features amended to be included in claims 1 and 11 (defined on pages 17 of Applicant’s Remarks/Amendments), but Applicant does not specifically argue the teachings of the fluid flow and plate design of MASON with regards to claims 8-9 and 15-16. Due to this, the Examiner does not see the matter of the relied upon teachings of MASON, for rejections under 35 U.S.C. 103 of claims 8-9 and 16-17, as being specifically challenged in the presented arguments, and therefore, finds the arguments moot because of the new grounds of rejections presented herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2003/0226655 A1 depicts a recuperative heat exchanger with various plate sections and different fluid flow paths.
US 2021/0033352 A1 is the US Pre-grant Publication of the present invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/28/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763